Citation Nr: 0527832	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  97-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy including as due to herbicide exposure.  

2.  Entitlement to service connection for heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in April 1997.  

The issue on appeal was originally before the Board in 
December 2003 when it was remanded to cure a procedural 
defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

In December 2004, the veteran's representative submitted a 
written communication which included a clear express request 
for RO hearing.  The Board notes that the veteran had been 
afforded a prior RO hearing in April 1997.  However, the 
claims file does not reflect that the RO has acknowledged or 
acting on the December 2004 RO hearing request, nor does it 
appear that the veteran has otherwise withdrawn his notice of 
disagreement on the heart disability issue.  Therefore, this 
unresolved matter must be returned to the RO for appropriate 
action.    

Additionally, as noted in the introduction of August 2002 
Board decision involving an appeal on a glomus tumors issue, 
the record included a February 1997 notice of disagreement 
from a January 1997 rating decision which (in part) denied 
service connection for heart disability.  As noted by the 
Board in August 2002, it does not appear that a statement of 
the case has been issued in response to the February 1997 
notice of disagreement.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to the heart disability issue.  38 C.F.R. § 19.26 
(2004).  Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the January 1997 rating 
decision which denied service connection 
for heart disability.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

2.  The RO should schedule the veteran 
for a local RO hearing.  

3.  Thereafter the RO should review the 
claims file and determine if new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for peripheral 
neuropathy.  If the benefit sought 
remains denied, the veteran and the 
veteran's representative should be 
furnished an appropriate supplemental 
statement of the case.  After the veteran 
is afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review of all issues 
properly in appellate status.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



